PER CURIAM.
Former Wife appeals a final judgment of the trial court equitably distributing the parties’ assets and liabilities, establishing child visitation, and denying her request for attorney fees. As to the denial of attorney fees and the requirement that the parties comply with the Twelfth Judicial Circuit visitation schedule, no abuse of discretion is shown, and we affirm. However, as to the equitable distribution scheme, we must reverse and remand because the trial court diminished the parties’ marital assets with non-marital debts incurred after the established date of valuation without findings that might support this ruling.
AFFIRMED in part; REVERSED and REMANDED in part.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.